             Case 2:17-cv-02644-JAM-DB Document 62 Filed 10/25/19 Page 1 of 2


 1   John J. Shaeffer (SBN 138331)
     jshaeffer@foxrothschild.com
 2   Charlie Nelson Keever (SBN 322664)
     cnelsonkeever@foxrothschild.com
 3   FOX ROTHSCHILD LLP
     Constellation Place
 4   10250 Constellation Blvd, Suite 900
     Los Angeles, CA 90067
 5   Telephone: (310) 598-4150
     Facsimile: (310) 556-9828
 6
     Attorneys for Defendant
 7
     NUOVA RICAMBI S.R.L.
 8

 9
                           UNITED STATES DISTRICT COURT
10
                         EASTERN DISTRICT OF CALIFORNIA
11

12   PROGRESSIVE MARKETING, INC.             Case No. 2:17-cv-02644-JAM-DB
13                 Plaintiff,                DEFENDANT AND
14
                                             COUNTERCLAIMANT NUOVA
             v.                              RICAMBI S.R.L.’S NOTICE OF
15
                                             SUBMISSION OF SETTLEMENT
   NUOVA RICAMBI S.R.L. AND                  CONFERENCE STATEMENT
16
   MARCELLO ZANESI
                                             Assigned for All Purposes to the
           Defendants.
17                                           Honorable John A. Mendez
18
                                             Settlement Conference before
   NUOVA RICAMBI S.R.L. and
19 MARCELLO ZANESI,                          Honorable Carolyn K. Delaney
20                 Counterclaimants,         Date:       November 1, 2019
21           v.                              Time:       9:30 a.m.
22
                                             Ctrm:       24
     PROGRESSIVE MARKETING, INC.
23                                           Complaint Filed: 12/18/17
                   Counterclaim-Defendant.   Trial Date:      11/18/19
24

25

26

27

28

     DEFENDANT AND COUNTERCLAIMANT’S NOTICE OF SUBMISSION OF SETTLEMENT
                          CONFERENCE STATEMENT
     103830581
           Case 2:17-cv-02644-JAM-DB Document 62 Filed 10/25/19 Page 2 of 2


 1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that pursuant to Court’s Minute Order (Dkt. 54),
 3   Defendant and Counterclaimant Nuova Ricambi S.R.L. submitted its Confidential
 4   Settlement Conference Statement directly to Court on October 25, 2019 in this
 5   action.
 6

 7    Dated: October 25, 2019                      FOX ROTHSCHILD LLP
                                          By
 8                                        :        /s/ John Shaeffer
                                                   John Shaeffer
 9                                                 Charlie Nelson Keever
                                                   Attorneys for Defendant
10                                                 NUOVA RICAMBI S.R.L.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               1
          DEFENDANT AND COUNTERCLAIMANT’S NOTICE OF SUBMISSION OF
                     SETTLEMENT CONFERENCE STATEMENT
